Smith, O. J.,
delivered the opinion of the court.
The appellant suggests that the record in this case is incomplete, in that it does not contain the transcript of the evidence on which the cáse was tried, and requests a writ of certiorari, directing the clerk of the court below to send up the transcript of the evidence. .
The court below adjourned before the expiration of the time allowed by law for the term. The notice to transcribe his notes of the evidence was served on the stenographer more than ten days after the adjournment of the court, but within ten days after the expiration of the time allowed by the law for the term.
Section 1, chapter 145, Laws of 1920, requires the notice on a stenographer to transcribe his notes of the evidence to be given “within ten days after the adjournment of the court,” and, unless such notice is given the stenographer within the time required by statute, a transcript made by him pursuant to such a notice is a nullity. Richmonel v. Enochs, 109 Miss. 14, 67 So. 649.
The contention of the appellant is that the provision of the statute requiring a notice to be served on the stenographer “within ten days after the adjournment of court” means ten days after the expiration of the time allowed by law for the holding of the court. But we cannot so hold, for the statute in plain and unambiguous language expressly provides that the notice must be served “within' *604ten days after the adjournment of court,”' and not within ten days after the expiration of the time allowed .by law for holding the court.

Motion overruled.